PER CURIAM.
Plaintiff appeals an order which states that “defendant’s motion to dismiss for insufficiency of service and insufficiency of service of process be and the same is hereby granted”. This order is affirmed, inasmuch as the sole defendant named in the complaint is a corporation, and the corporation was not served pursuant to the statutes.
Appellant urges that he should be given an opportunity to amend the complaint or to issue an alias summons. In this connection we note that the order appealed did not dismiss the cause nor did it deny appellant the right to amend or issue additional summonses.
Affirmed.